PER CURIAM.
Appellant has failed to demonstrate reversible error in the trial court’s failure to instruct the jury on self defense. Therefore, we affirm appellant’s conviction and sentence.
The trial court ordered appellant to pay restitution to the victim in the amount of $4,253.02 and “future bills deemed necessary.” The state concedes the trial court erred when it ordered appellant to make restitution of an undetermined sum of future bills deemed necessary. We agree and reverse that part of the order of restitution. We remand this case to the trial court with instructions to delete the provision requiring restitution of “future bills *629deemed necessary” from the order of restitution.
AFFIRMED IN PART; REVERSED IN PART and REMANDED.
LETTS, HERSEY and DELL, JJ., concur.